Citation Nr: 1427521	
Decision Date: 06/18/14    Archive Date: 06/26/14

DOCKET NO.  10-07 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for cirrhosis of the liver, to include as secondary to hepatitis C. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel




INTRODUCTION

The Veteran served on active duty from June 1972 to April 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In conjunction with the Veteran's claims, the Board requested an opinion from a specialist under the employ of the Veterans Health Administration (VHA) in August 2013, as well as an addendum in February 2014.  The VHA opinion and the addendum were associated with the record in December 2013 and March 2014, respectively.


FINDINGS OF FACT

1.  Hepatitis C did not have its onset in or is otherwise attributable to service.  

2.  Cirrhosis of the liver was not manifest during service, was not manifest within one year of separation, and the Veteran's current diagnosis is neither attributable to service nor to a service-connected disability.


CONCLUSIONS OF LAW

1.  The preponderance of the evidence fails to show that hepatitis C was contracted in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).

2.  Cirrhosis of the liver was not incurred in or aggravated by service and may not be presumed to have been incurred or aggravated therein; cirrhosis of the liver was not caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this case, the Veteran claimed that an in-service stab wound required a blood transfusion that was the source of his hepatitis C, and that his current diagnosis of cirrhosis is secondary to his hepatitis C infection.  See Claim, June 2008.  

The Court held that, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See generally Hickson v. West, 12 Vet. App. 247, 253 (1999).

If a chronic disease or injury is shown in service, subsequent manifestations of the same chronic disease or injury at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b) (2013).  The provisions of 38 C.F.R. § 3.303(b) have been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Risk factors for hepatitis C include intravenous (IV) drug use, blood transfusions before 1992, hemodialysis, intranasal cocaine, high-risk sexual activity, accidental exposure while a health care worker, and various kinds of percutaneous exposure such as tattoos, body piercing, acupuncture with non-sterile needles, shared toothbrushes or razor blades.  See Veterans Benefits Administration (VBA) letter 211B (98- 110), November 30, 1998.

A VA "Fast Letter" issued in June 2004 (Veterans Benefits Administration (VBA) Fast Letter 04-13, June 29, 2004) identified "key points" that included the fact that hepatitis C is spread primarily by contact with blood and blood products, with the highest prevalence of hepatitis C infection among those with repeated, direct percutaneous (through the skin) exposure to blood (i.e., intravenous drug users, recipients of blood transfusions before screening of the blood supply began in 1992, and hemophiliacs treated with clotting factor before 1987).  Another "key point" was the fact that hepatitis C can potentially be transmitted with the re-use of needles for tattoos, body piercing, and acupuncture.  See VBA Fast Letter 04-13 (June 29, 2004).

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a non-service-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448. Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F.3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

At the outset, the Board notes that the Veteran has been diagnosed with active hepatitis C and cirrhosis of the liver during the pendency of this appeal.  

Regarding an in-service diagnosis, the Veteran's service treatment records are silent as to any reports, diagnosis, or treatment for hepatitis C, cirrhosis, or any other liver disease.  These records are, however, replete with notations concerning treatment for a stab wound to the right lobe of the liver on April 18, 1978.  Surgical reports indicate that the Veteran lost approximately 800cc's of blood.  

On April 24, 1978, four units of red blood cells were ordered for type and cross match, however, there are no records indicating that a transfusion took place, nor is any such order to transfuse within the record.  On separation in April 1981, the Veteran's separation examination was normal, with a scar at the stab wound cite as the only defect noted.

Post-service, a review of his VA outpatient treatment reports  reveals that the was diagnosed with alcoholic liver disease in October 1996 and August 1997.  He was diagnosed with cirrhosis of the liver in 2004.  A May 2008 report noted a long history of hepatitis C, though the date of diagnosis was not indicated.  

Importantly, the record does not contain any opinion linking hepatitis C to his period of active duty.  

To address the Veteran's claim, he was afforded a VA examination in conjunction with his claims in August 2009.  The Veteran's diagnoses were noted, as well as his history of treatment.  The examiner identified two risk factors for hepatitis C: in-service tattoos, and a history of intravenous (IV) drug use, not the problem cited by the Veteran.  

Ultimately, the examiner opined that it was less likely than not that hepatitis C and cirrhosis were caused by the stab wound to the liver (and subsequent surgery) during the Veteran's military career.  Following a review of service-treatment records, she noted that while four units of blood were ordered, there was no record of a transfusion.  She also noted that the Veteran's other risk factors occurred during his period of active duty.  However, the Board notes that there is no indication of IV drug use either in service, or thereafter, and the Veteran has denied any such history.

As such, the Board requested a VHA opinion which was associated with the record in December 2013.  Following a review of the evidence of record, the gastroenterology specialist determined that it was impossible to definitively state that the in-service stab wound was the source of the Veteran's hepatitis C infection.  Per the specialist, if the weapon used was bloody, then there would be some evidence of a low-level risk factor (2:1 odds).  It was noted that in developed countries, the most common causes of cirrhosis are: hepatitis B and C, alcoholic liver disease, hemochromatosis, and non-alcoholic fatty liver disease.  As such, it is unlikely that cirrhosis was exacerbated by post-surgical scarification or an incision-related hernia.

Following a Board request for a supplemental opinion, an addendum opinion was authored in March 2014.  The specialist indicated that it was highly unlikely that the 1978 stabbing, and subsequent surgery, could have cause the onset of hepatitis C and/or cirrhosis.  He found that there was insufficient data in the medical record to provide a precise quantification of the actual chance that such an even could have occurred, though the estimate was less than a one percent probability based upon his clinical experience.  Further, it was noted that abdominal wall hernias related to surgery and/or scar tissue are not known causes of cirrhosis, nor do they have a significant effect on the natural history of worsened liver disease.

Such a medical opinion provides highly probative medical evidence against this claim. 

Based on the foregoing, the Board finds that the most probative evidence of record establishes that the Veteran's hepatitis C is not related (less likely than not - a less than 50% chance) to any incident of his military service.  While the Veteran reports that he received 8 units of blood following the incident in question, there are no records in the file to corroborate that statement, to include operative reports, emergency room records, and subsequent treatment.  

Further, and in any event, even if the Board were to concede that a transfusion did take place, there is no medical evidence within the record to support an etiological relationship to his current diagnosis of hepatitis C.  The most recent VHA opinion noted that there was less than a one percent chance of contracting this infection as a result of the stabbing.  While the Veteran's representative argued in a May 2014 Brief that higher odds were provided in the first VHA opinion, the Board points out that the specialist was referring to the odds of contraction if the blade was tainted with blood before the stabbing.  Even so, the specialist indicated that the odds of infection were 2:1 in that instance, remaining far below a 50 percent chance or greater for service connection purposes.

Regarding the August 2009 VA examination report, there is no evidence in the record to establish a history of IV drug use, and the Veteran denies such a history.  As such, the Board does not rely upon such a theory in reaching its conclusion.  

As to the issue of cirrhosis, the VHA specialist did note that hepatitis C was a likely cause, however, the Board has determined that service connection for hepatitis C is not warranted at this time.  The Board has considered whether cirrhosis is directly-related to service, but there is no evidence of record to support that supposition.  Service treatment records were negative for both disorders, there is no evidence of a diagnosis within a year following service, and the VHA specialist insisted that the stabbing itself, as well as the subsequent treatment and residuals thereof, were not known causes of cirrhosis, to include incision-induced hernias.

Regarding the Veteran's assertions that he contracted hepatitis during his period of active service as the result of a blood transfusion, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

Laypersons are considered competent to provide a medical diagnosis only if (1) the condition is simple to identify (such as a broken leg), (2) he or she is reporting a contemporaneous medical diagnosis, or (3) his or her description of symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Here, the Veteran's account is not corroborated by the medical evidence of record.  Further, and as noted above, even if the Board found the Veteran competent to report the receipt of a blood transfusion, the medical evidence of record would not support the grant of service connection for hepatitis C (or cirrhosis secondary to hepatitis C), as the odds of infection from that event are well under 50 percent per the VHA specialist.    

In sum, the competent evidence does not establish that the Veteran's currently-diagnosed hepatitis C is related to his period of active duty.  Moreover, the most probative medical evidence of record has demonstrated that cirrhosis of the liver was diagnosed more than one year following separation, and as such is not presumptively-related to the Veteran's period of active service.  Instead, the VA medical opinions of record noted that, while impossible to pinpoint any specific risk factor or timeframe, an in-service stabbing, and the treatment thereof, was less likely than not the source of his hepatitis C and/or cirrhosis.  

The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Therefore, the preponderance is against the Veteran's claim, and it must be denied.

The Duty to Assist

Finally, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

These notice requirements apply to all five elements of a service connection claim (veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified in August 2008 of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  This letter accordingly addressed all notice elements and predated the initial adjudication by the RO in January 2009.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  Nothing more is required in this case.

As for the duty to assist, the Veteran's service treatment records have been obtained.  Pertinent post-service medical records have been obtained, to the extent available, and no outstanding records have been identified by the Veteran.  The Board therefore finds that no additional evidence, which may aid the Veteran's claim or might be pertinent to the bases of the claim, has been submitted, identified or remains outstanding, and the duty to assist requirement has been satisfied.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  Green v. Derwinski, 1 Vet. App. 121 (1991).  As noted above, VHA opinions from December 2013 and March 2014 discussed all applicable medical principles and are adequate upon which to decide the claim at issue.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).
ORDER

Entitlement to service connection for hepatitis C is denied.

Entitlement to service connection for cirrhosis of the liver, to include as secondary to hepatitis C, is denied. 


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


